260 S.W.3d 436 (2008)
Armand BRIDGES, Movant/Appellant,
v.
STATE of Missouri, Respondent.
No. ED 90380.
Missouri Court of Appeals, Eastern District, Division One.
August 19, 2008.
Timothy J. Forneris, Assistant Public Defender, St. Louis, MO, for appellant.
Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for respondent.
Before KURT S. ODENWALD, P.J., GLENN A. NORTON, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Armand Bridges (Movant) appeals from the judgment denying his motion for post-conviction relief under Rule 24.035 without an evidentiary hearing. Movant contends that the motion court clearly erred in denying his motion because plea counsel misinformed him about the sentence he would receive.
The motion court's findings and conclusions are not clearly erroneous. Rule 24.035(k). An extended opinion would have no precedential value and we affirm by written order. The parties have been provided with a memorandum for their information only, setting forth the reasons for this decision. The judgment is affirmed pursuant to Rule 84.16(b).